Exhibit 10.1

 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
AND

FIRST AMENDMENT TO AMENDED AND RESTATED GUARANTY
AND

BORROWING BASE REDETERMINATION

 

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST
AMENDMENT TO AMENDED AND RESTATED GUARANTY AND BORROWING BASE REDETERMINATION
(herein called this “Amendment”) is made as of December 16, 2013 by and among
Warren Resources, Inc., a Maryland corporation (the “Borrower”), each Lender
party hereto as set forth on the signature pages hereto, Bank of Montreal, as
Administrative Agent and LC Issuer, and each Guarantor party hereto.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Lenders, Administrative Agent and LC Issuer are party
to that certain Second Amended and Restated Credit Agreement dated as of
December 15, 2011 (as amended, supplemented or modified from time to time prior
to the date hereof, the “Original Agreement”), whereby the LC Issuer became
obligated to issue Letters of Credit for the account of the Borrower and the
Lenders became obligated to make loans to the Borrower as therein provided;

 

WHEREAS, the Guarantors and Administrative Agent, are party to that certain
Amended and Restated Guaranty dated as of November 19, 2007, as ratified by that
certain Ratification of Guaranty and Pledge dated as of December 15, 2011 (such
Amended and Restated Guaranty as ratified, and as further amended, supplemented
or modified from time to time prior to the date hereof, the “Original
Guaranty”), for the purpose and consideration therein expressed; and

 

WHEREAS, the Borrower, Administrative Agent and the Lenders desire to set forth
the redetermination of the Borrowing Base, and the Borrower, Administrative
Agent, LC Issuer and the Lenders desire to amend the Commitment Annex to set
forth a revised annex of each Lender’s Revolving Loan Commitment Amount and
Revolving Loan Commitment Percentage thereunder;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement, in consideration of
the loans and other credit which may hereafter be made by the Lenders and LC
Issuer to the Borrower, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:

 

[FIRST AMENDMENT TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

ARTICLE I.

 

DEFINITIONS AND REFERENCES

 

Section 1.1.                                                              
Defined Terms.  Unless the context otherwise requires, capitalized terms used in
this Amendment shall have the meanings assigned to them either in the preamble
and recitals hereto or in the Original Agreement, as applicable.

 

ARTICLE II.

 

AMENDMENTS TO ORIGINAL AGREEMENT AND ORIGINAL GUARANTY AND BORROWING BASE
REDETERMINATION

 

Section 2.1.                                 Defined Terms.

 

(a)                                 The following sentence is hereby added to
the end of the definition of “Obligations” in Section 1.1 of the Original
Agreement:

 

Notwithstanding the above, when used with reference to any Guarantor, the term
“Obligations” excludes any Excluded Swap Obligations with respect to such
Guarantor.

 

(b)                                 The following new definitions are hereby
added to Section 1.1 of the Original Agreement in appropriate alphabetical order
to read as follows:

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute, or any rule,
regulation or order of the U.S. Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).

 

“Eligible Contract Participant” means, with respect to any Swap, a Person that
is an “eligible contract participant”, as defined in the Commodity Exchange Act,
with respect to such Swap.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty by such
Guarantor of, or the grant by such Guarantor of a security interest or lien to
secure, or the provision by such Guarantor of other support of, such Swap
Obligation is or becomes illegal under the Commodity Exchange Act by virtue of
such party’s failure for any reason to constitute an Eligible Contract
Participant at the time such guaranty, grant of security interest or lien or
provision of support of, such Swap Obligation becomes effective. If a Swap
Obligation arises under a master agreement governing more than one Swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guaranty, grant of security interest or
lien to secure or provision of other support is or becomes illegal.

 

“Qualified ECP Credit Party” means, in respect of any Swap Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time such Swap
Obligation

 

2

--------------------------------------------------------------------------------


 

is incurred or otherwise constitutes an “eligible contract participant”, as
defined in the Commodity Exchange Act, or any regulations promulgated
thereunder, at such time.

 

“Swap” means any “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

 

“Swap Obligation” means any obligation to pay or perform under any Swap, whether
as a party to such Swap or by providing any guarantee of or provision of support
for such Swap (and whether or not such obligation is pursuant to a Swap Contract
entered into with any Eligible Swap Counterparty).

 

Section 2.2.                                                              
Further Assurances;  General.  The following sentence is hereby added to the end
of Section 4.10(a) of the Original Agreement:

 

Notwithstanding anything in this Agreement or any Security Document to the
contrary, no Guarantor shall guarantee (or grant a Lien to support, as
applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of such Guarantor.

 

Section 2.3.                                                              
Application of Proceeds.  Section 8.6 of the Original Agreement is hereby
amended to add a new Section 8.6(e) thereto immediately following
Section 8.6(d) to read as follows:

 

(e)                                  Excluded Swap Obligations.  Notwithstanding
anything to the contrary in this Section, to the extent that any Excluded Swap
Obligations exist with respect to any Guarantor, monies or property received
from such Guarantor or from the proceeds of any Collateral provided by such
Guarantor may not be shared with the Eligible Swap Counterparties to the extent
that doing so would violate the Commodity Exchange Act (but to the maximum
extent allowed under applicable law the amounts received or recovered from the
other Credit Parties will instead be allocated to the Eligible Swap
Counterparties as necessary to achieve the overall ratable applications of
monies and property intended by this Section but for this Subsection).

 

Section 2.4.                                                              
Keepwell.  Article 11 of the Original Agreement is hereby amended to add a new 
Section 11.18 thereto immediately following Section 11.17 to read as follows:

 

Section 11.18 Keepwell.

 

Borrower absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Credit
Party that is not a Qualified ECP Credit Party to honor all of such other Credit
Party’s obligations under any Financing Document in respect of Swap Obligations
(provided that Borrower shall only be liable under this Section 11.18 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 11.18, or otherwise under this Agreement, as
it relates to such other Credit Party, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of Borrower under this Section 11.18 shall remain in

 

3

--------------------------------------------------------------------------------


 

full force and effect for so long as this Agreement shall remain in effect.
Borrower intends that this Section 11.18 constitute, and this Section 11.18
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 2.5.                                                              
Amendment to Annex A.  Annex A of the Original Agreement is hereby amended in
its entirety and replaced with Annex A  attached hereto.

 

Section 2.6.                                                              
Amendment to Original Guaranty.  The following paragraph is hereby added to the
end of Article III of the Original Guaranty.

 

Each Qualified ECP Credit Party jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor that is not a
Qualified ECP Credit Party to honor all of such other Guarantor’s obligations
under this Guaranty in respect of Swap Obligations (provided that each Qualified
ECP Credit Party shall only be liable under this paragraph for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this paragraph, or otherwise under this Guaranty, as it
relates to such other Guarantor, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Credit Party under this paragraph shall
remain in full force and effect for so long as this Guaranty shall remain in
effect. Each Qualified ECP Credit Party intends that this paragraph constitute,
and this paragraph shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 2.7.                                                              
Borrowing Base.  Pursuant to Section 2.16(b) of the Original Agreement, the
Required Lenders and the Administrative Agent have redetermined the Borrowing
Base to be $165,000,000, which Borrowing Base shall be effective on the
Effective Date set forth below and shall remain in effect until the next
Determination Date or adjustment of the Borrowing Base pursuant to the Original
Agreement.  The Borrower hereby accepts such Borrowing Base as so redetermined,
and the Lenders party hereto, the Administrative Agent and the Borrower hereby
acknowledge that this is the Scheduled Redetermination to be made as of
October 1, 2013 or as soon thereafter as is reasonably practical.

 

ARTICLE III.

 

CONDITIONS OF EFFECTIVENESS

 

Section 3.1.                                                              
Conditions to Effectiveness of Amendment.  This Amendment shall become effective
(the “Effective Date”) when and only when:

 

(a)                                 the Administrative Agent shall have received
executed counterparts of this Amendment from the Borrower, each Guarantor and
the Lenders;

 

(b)                                 the Borrower shall have paid to the
Administrative Agent, for the account of each Lender a fee in the amount equal
to 0.30% times the positive remainder, if any, of (i) such

 

4

--------------------------------------------------------------------------------


 

Lender’s Revolving Loan Commitment Percentage of the Borrowing Base after giving
effect to the provisions of Sections 2.1 and 2.2 of this Amendment, minus
(ii) such Lender’s Revolving Loan Commitment Percentage of the Borrowing Base
immediately prior to giving effect to the provisions of Sections 2.1 and 2.2 of
this Amendment (or if a Lender was not party to the Original Agreement prior to
the effectiveness of this Amendment, zero), which fee shall be due and payable
on the date hereof;

 

(c)                                  the representations and warranties of each
Credit Party contained in the Financing Documents shall be true, correct  and
complete in all material respects (or in all respects if such representation or
warranty is by its terms already qualified as to materiality) on and as of the
Effective Date, except to the extent that any such representation or warranty
relates to a specific date in which case such representation or warranty shall
be true and correct as of such earlier date;

 

(d)                                 the Administrative Agent shall have received
a certificate of the secretary, assistant secretary or other Responsible Officer
of Borrower certifying as of the Effective Date (i) that there have been no
changes to the Organizational Documents of Borrower since the Closing Date,
(ii) the resolutions of Borrower approving this Amendment, and other documents
executed in connection with this Amendment and the related transactions (which
certification may, if applicable, be by reference to previously adopted
resolutions), and (iii) the signature and incumbency certificates of the
officers of Borrower (which certification may, if applicable, be by reference to
previously delivered incumbency certificates);

 

(e)                                  the Administrative Agent shall have
received a certificate of the secretary, assistant secretary or other
Responsible Officer of each Guarantor certifying as of the Effective Date
(i) that there have been no changes to the Organizational Documents of such
Guarantor since the Closing Date, (ii) the resolutions of such Guarantor
approving this Amendment, and other documents executed in connection with this
Amendment and the related transactions (which certification may, if applicable,
be by reference to previously adopted resolutions), and (iii) the signature and
incumbency certificates of the officers of such Guarantor (which certification
may, if applicable, be by reference to previously delivered incumbency
certificates);

 

(f)                                   as of the Effective Date and immediately
after, no Default or Event of Default shall have occurred and be continuing; and

 

(g)                                  the Administrative Agent shall have
received all documents and instruments that Administrative Agent has then
reasonably requested, in addition to those described in this Section 3.1 (all
such additional documents and instruments shall be reasonably satisfactory to
Administrative Agent in form, substance and date).

 

ARTICLE IV.

 

MISCELLANEOUS

 

Section 4.1.                                                              
Ratification of Agreements.  By its acceptance hereof, each of the Borrower and
each Guarantor hereby ratifies and confirms each Financing Document to which it
is a party in all respects, after giving effect to the Borrowing Base
redetermination and

 

5

--------------------------------------------------------------------------------


 

amendments set forth herein.  Any reference to the Original Agreement in any
Financing Document shall be deemed to be a reference to the Original Agreement
as hereby amended.  Any reference to the Original Guaranty in any Financing
Document shall be deemed to be a reference to the Original Guaranty as hereby
amended.  The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein or therein, operate as a waiver of any
right, power or remedy of the Administrative Agent or the Lenders under the
Original Agreement, or any other Financing Document nor constitute a waiver of
any provision of the Original Agreement, or any other Financing Document.

 

Section 4.2.                                                               New
Lender Commitments.  By its execution and delivery of this Amendment, each of
Wells Fargo Bank, National Association and KeyBank National Association (each a
“New Lender” and collectively, the “New Lenders”) hereby assumes all of the
rights and obligations of a Lender under the Original Agreement in respect of
its Revolving Loan Commitment Amount set forth on Annex A attached hereto.  The
Administrative Agent, LC Issuer and the Borrower hereby consent to and approve
each New Lender and the Commitment of each New Lender.

 

Section 4.3.                                                               New
Lender Representations and Agreements.  Each New Lender hereby represents and
warrants to the Administrative Agent and LC Issuer as follows:  (a) it is not
the Borrower, an Affiliate of the Borrower, a Subsidiary of the Borrower, a
natural person, a Defaulting Lender, an Affiliate of a Defaulting Lender, a
Subsidiary of a Defaulting Lender, or a Person who, upon becoming a Lender,
would constitute a Defaulting Lender, an Affiliate of a Defaulting Lender or a
Subsidiary of a Defaulting Lender, (c) from and after the Effective Date, it
shall be bound by the provisions of the Original Agreement (as amended hereby)
as a Lender thereunder and, to the extent of its Revolving Loan Commitment
Amount, shall have the obligations of a Lender thereunder, (d) it is
sophisticated with respect to decisions to acquire assets of the type
represented by such Revolving Loan Commitment Amount and either it, or the
Person exercising discretion in making its decision to acquire such Revolving
Loan Commitment Amount, is experienced in acquiring assets of such type, (e) it
has received a copy of the Original Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant thereto and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Amendment on the basis of which it has made such analysis and
decision independently and without reliance on the Administrative Agent, LC
Issuer, or any other Lender, and (f) if it is a Foreign Lender, attached hereto
is any documentation required to be delivered by it pursuant to the terms of the
Original Agreement, duly completed and executed by it; and agrees that (1) it
will, independently and without reliance on the Administrative Agent, LC Issuer
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Financing Documents, and (2) it will
perform in accordance with their terms all of the obligations which by the terms
of the Financing Documents are required to be performed by it as a Lender.

 

Section 4.4.                                                              
Reallocation .  The Lenders have authorized the Administrative Agent and the
Borrower to make non-ratable borrowings and prepayments of the Loans, and if any
such prepayment requires the payment of LIBOR Loans other than on the last day
of the applicable Interest Period, the Borrower shall pay any required amounts
pursuant to Section 2.7(e)(iv), in order to keep the outstanding Loans ratable
with any revised Revolving Loan Commitment

 

6

--------------------------------------------------------------------------------


 

Percentages arising from any nonratable increase in the Revolving Loan
Commitment Amounts under this Amendment and from the Revolving Loan Commitment
Amounts of the New Lenders.

 

Section 4.5.                                                              
Survival of Agreements.  All representations, warranties, covenants and
agreements of any Credit Party herein shall survive the execution and delivery
of this Amendment and the performance hereof, and shall further survive until
all of the Obligations are paid in full.

 

Section 4.6.                                                              
Financing Documents.  This Amendment is a Financing Document, and all provisions
in the Original Agreement as amended hereby pertaining to Financing Documents
apply hereto and thereto.

 

Section 4.7.                                                              
Governing Law.  This Amendment shall be governed by and construed in accordance
with the Laws of the State of New York.

 

Section 4.8.                                                              
Counterparts; Fax.  This Amendment may be separately executed in counterparts
and by the different parties hereto in separate counterparts, each of which when
so executed shall be deemed to constitute one and the same Amendment.  This
Amendment may be validly executed by facsimile or other electronic transmission.

 

THIS AMENDMENT AND THE OTHER FINANCING DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS OF THE PARTIES HERETO.

 

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

 

 

 

WARREN RESOURCES, INC.

 

 

 

 

 

By:

/s/ Philip A. Epstein

 

 

Philip A. Epstein

 

 

Chief Executive Officer

 

 

 

 

 

WARREN RESOURCES OF CALIFORNIA, INC.

 

 

 

 

 

By:

/s/ Philip A. Epstein

 

 

Philip A. Epstein

 

 

Chief Executive Officer

 

 

 

 

 

WARREN E&P, INC.

 

 

 

 

 

By:

/s/ Philip A. Epstein

 

 

Philip A. Epstein

 

 

Chief Executive Officer

 

[FIRST AMENDMENT TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BANK OF MONTREAL, as Administrative Agent and LC Issuer

 

 

 

 

 

By:

/s/ Gumaro Tijerina

 

 

Gumaro Tijerina

 

 

Director

 

 

 

 

 

BMO HARRIS FINANCING, INC., as a Lender

 

 

 

 

 

By:

/s/ Gumaro Tijerina

 

 

Gumaro Tijerina

 

 

Director

 

[FIRST AMENDMENT TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Todd S. Anderson

 

 

Name:

Todd S. Anderson

 

 

Title:

Vice President

 

[FIRST AMENDMENT TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION., as a Lender

 

 

 

 

 

By:

/s/ Kristin N. Oswald

 

 

Name:

Kristin N. Oswald

 

 

Title:

Vice President

 

[FIRST AMENDMENT TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BOKF, N.A. DBA BANK OF OKLAHOMA, as a Lender

 

 

 

 

 

By:

/s/ Sonja Borodko

 

 

Name:

Sonja Borodko

 

 

Title:

Vice President

 

[FIRST AMENDMENT TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

By:

/s/ Brandon M. White

 

 

Name:

Brandon M. White

 

 

Title:

Assistant Vice President

 

[FIRST AMENDMENT TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

SANTANDER BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ David O’Driscoll

 

 

Name:

David O’Driscoll

 

 

Title:

SVP

 

 

 

 

 

By:

/s/ Puiki Lok

 

 

Name:

Puiki Lok

 

 

Title:

VP

 

[FIRST AMENDMENT TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Paul J. Pace

 

 

Name:

Paul J. Pace

 

 

Title:

Senior Vice President

 

[FIRST AMENDMENT TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Juan Carlos Sandoval

 

 

Name:

Juan Carlos Sandoval

 

 

Title:

Director

 

[FIRST AMENDMENT TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

Annex A

 

Commitment Annex
(as of December 16, 2013)

 

Lender

 

Revolving
Loan
Commitment
Amount

 

Borrowing Base
as of
December 16, 2013

 

Revolving Loan
Commitment
Percentage

 

BMO Harris Financing, Inc.

 

$

54,045,455

 

$

29,725,000

 

18.01515152

%

U.S. Bank National Association

 

$

54,045,455

 

$

29,725,000

 

18.01515152

%

Capital One, National Association

 

$

47,454,545

 

$

26,100,000

 

15.81818182

%

BOKF, N.A. dba Bank of Oklahoma

 

$

36,909,091

 

$

20,300,000

 

12.30303030

%

Comerica Bank

 

$

36,909,091

 

$

20,300,000

 

12.30303030

%

Santander Bank, N.A.

 

$

34,272,727

 

$

18,850,000

 

11.42424242

%

KeyBank National Association

 

$

18,181,818

 

$

10,000,000

 

6.06060606

%

Wells Fargo Bank, National Association

 

$

18,181,818

 

$

10,000,000

 

6.06060606

%

TOTALS

 

$

300,000,000

 

$

165,000,000

 

100

%

 

--------------------------------------------------------------------------------